ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Southeast Technical Services, Inc.          )      ASBCA No. 59805
                                            )
Under Contract No. W912QR-14-P-0077         )

APPEARANCE FOR THE APPELLANT:                      Mr. Robert Gibson

APPEARANCES FOR THE GOVERNMENT:                    Thomas H. Gourlay, Jr., Esq.
                                                    Engineer Chief Trial Attorney
                                                   Jonathan R. Bryant, Esq.
                                                    Assistant District Counsel
                                                    U.S. Army Engineer District, Louisville

                               ORDER OF DISMISSAL

       By Board Order dated 20 April 2015, the Board directed appellant to provide a
valid mailing address and telephone number, show that appellant is represented by a
person meeting the criteria of Board Rule 15(a), and file a complaint or designate the
document entitled notice of appeal as its complaint. By email dated 24 April 2015,
appellant provided a mailing address, but did not otherwise respond to the Board's Order.
On 11 May 2015, appellant was ordered to fully respond to the Board's 20 April 2015
Order by 1 June 2015. After the deadline to provide a response passed, appellant called
to request an extension oftime. The Board granted an extension until 12 June 2015. The
Board has received no response. Since the Board cannot proceed without a representative
meeting the requirements of Board Rule 15(a), this appeal is dismissed.

      Dated: 22 June 2015



                                                Administrative Judge
                                                Acting Chairman
                                                Armed Services Board
                                                of Contract Appeals


(Signatures continued)
I concur                                         I concur



RICHARD SHACKLEFORD
                                              '"f 5
                                                 PETER D. TING
                                                              b
Administrative Judge                             Administrative Judge
Vice Chairman                                    Armed Services Board
Armed Services Board                             of Contract Appeals
of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59805, Appeal of Southeast
Technical Services, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2